Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present application is 03/31/2017.
This action is in response to amendments and/or remarks filed on 09/17/2020. In the current amendments, claims 1, 14 and 18-20 have been amended. Claims 1-20 are pending and have been examined. 
In view of Applicant’s amendments and/or remarks, the objections to claims 18-19 made in the previous Office Action have been withdrawn.
In view of Applicant’s amendments and/or remarks, the rejections under 35 U.S.C. §112(b) to claims 1-13 made in the previous Office Action have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2020 has been entered. 

Claim Objections
Claims 1 are objected to because of the following informalities: “applying, a first algorithm and a second algorithm to the one or more data sets” should read “applying a first algorithm and a second algorithm to the one or more data sets.” (with emphasis underlined) Appropriate correction is required.
Claims 10-11 or claim 19 are/is objected to because of the following informalities: “the second set of observations occur” and “the third set of observations occur” of claim 19 should occurs” of claim 10 and “the third set of observations occurs” of claim 11. (with emphasis underlined) Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim language “a set of rules” in line 4 of Claim 14 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor regards as the invention at least because it is not clear if the claim language points to the first “a set of rules” in line 4 or not. Note that there appears “a set of rules” two times in line 4. For the purpose of examination, it will be interpreted as “the set of rules”.
The claim language “a set of rules” in line 6 of Claim 20 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor regards as the invention at least because it is not clear if the claim language points to the first “a set of rules” in line 6 or not. Note that there appears “a set of rules” two times in line 6. For the purpose of examination, it will be interpreted as “the set of rules”.
Claims 14 and 20 each recite limitations that raise issues of indefiniteness as set forth below, and dependent claims 15-19 are rejected at least based on their direct and/or indirect 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites receiving a set of rules for processing data representing observations of physical entities; 
receiving, from one or more data sources, one or more data sets representing one or more observations of each of a first physical entity, a second physical entity, and a third physical entity; 
determining a first rule in the set of rules and a second rule in the set of rules, wherein the set of rules include first time-varying, second time-varying, third time-varying, and fourth time-varying, changeable features, wherein the first time-varying changeable feature is a change of color within a certain range of colors, the second time-varying changeable feature is a change in quantities of substances within a certain range, the third time-varying changeable feature is a change in a distance, and the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame; 
based on the first rule in the set of rules applied to the one or more data sets, tentatively determining that the first physical entity and the second physical entity are in a relationship with the third physical entity, 
based on the second rule in the set of rules, applying, a first algorithm and a second algorithm to the one or more data sets, wherein the first rule and the second rule are applied based on the first algorithm and the second algorithm to the one or more data sets as the data sets arrive from the one or more data sources in real-time to determine a non-identity relationship, or the first rule and the second rule are brought to bear on a time- stamped data set collected in advance of ingestion of the data from the one or more data sources, wherein the first algorithm and the second algorithm comprise motion processing algorithms, algorithms related to any physical parameters and algorithms based on mathematical formulas, ratio calculations or determinations of physical ranges, or regions, or sets of regions;
based on the applying of the first algorithm, definitively determining that the first physical entity is not in a relationship with the third physical entity; 
based on the applying of the second algorithm, definitively determining that the second physical entity is in a relationship with the third physical entity; and 
storing one or more representations of the definitively determining that the second physical entity is in a relationship with the third physical entity as data accessible via at least one of the one or more data sources.

The limitation of … a set of rules for processing data representing observations of physical entities, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “receiving”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “receiving” language, “a set of rules” in the context of this claim encompasses the user mentally getting a set of rules for calculating relationship among entities (e.g., cars).
Similarly, the limitation of …, from one or more data sources, one or more data sets representing one or more observations of each of a first physical entity, a second physical entity, and a third physical entity, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “receiving”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “receiving” language, “data sets” in the context of this claim encompasses the user thinking of the positions of three entities. 
Similarly, the limitation of determining a first rule in the set of rules and a second rule in the set of rules, wherein the set of rules include first time-varying, second time-varying, third time-varying, and fourth time-varying, changeable features, wherein the first time-varying changeable feature is a change of color within a certain range of colors, the second time-varying changeable feature is a change in quantities of substances within a certain range, the third time-varying changeable feature is a change in a distance, and the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame; 
based on the first rule in the set of rules applied to the one or more data sets, tentatively determining that the first physical entity and the second physical entity are in a relationship with the third physical entity, 
based on the second rule in the set of rules, applying, a first algorithm and a second algorithm to the one or more data sets, wherein the first rule and the second rule are applied based on the first algorithm and the second algorithm to the one or more data sets as the data sets arrive from the one or more data sources in real-time to determine a non-identity relationship, or the first rule and the second rule are brought to bear on a time- stamped data set collected in advance of ingestion of the data from the one or more data sources, wherein the first algorithm and the second algorithm comprise motion processing algorithms, algorithms related to any physical parameters and algorithms based on mathematical formulas, ratio calculations or determinations of physical ranges, or regions, or sets of regions;
based on the applying of the first algorithm, definitively determining that the first physical entity is not in a relationship with the third physical entity; 
based on the applying of the second algorithm, definitively determining that the second physical entity is in a relationship with the third physical entity, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, determining based on the rules
Similarly, the limitation of … one or more representations of the definitively determining that the second physical entity is in a relationship with the third physical entity as data accessible via at least one of the one or more data sources, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “storing”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “storing” language, “data accessible” in the context of this claim encompasses the user mentally thinking entity relationship can be seen by information provider.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites an additional elements – the act of receiving data. The claim is adding an insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g). The act of receiving data is recited at a high-level of generality (i.e., as a generic act of receiving performing a generic act function of receiving data) such that it amounts no more than a mere act to apply the exception using a generic act of receiving. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
In addition, the claim recites an additional elements – the act of storing data. The claim is adding an insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g). The act of storing data is recited at a high-level of generality (i.e., 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim is appending a well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d)(II) – “Receiving or transmitting data over a network, e.g., using the Internet to gather data” is Well-Understood, Routine, and Conventional Activity (MPEP 2106.05(d)). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the act of receiving data amounts to no more than a mere act to apply the exception using a generic act of receiving. A mere act to apply an exception using a generic act of receiving cannot provide an inventive concept. The claim is not patent eligible.
The claim is appending a well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d)(II) – “Storing and retrieving information in memory” is Well-Understood, Routine, and Conventional Activity (MPEP 2106.05(d)). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the act of storing data amounts to no more than a mere act to apply the exception using a generic act of storing. A mere act to apply an exception using a generic act of storing cannot provide an inventive concept. The claim is not patent eligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites the first rule provides that the first physical entity and the second physical entity are in a tentative relationship with the third physical entity when the third physical entity includes a threshold number of static features that are within a threshold degree of similarity to static features of the first physical entity and the second physical entity.

The limitation of the first rule provides that the first physical entity and the second physical entity are in a tentative relationship with the third physical entity when the third physical entity includes a threshold number of static features that are within a threshold degree of similarity to static features of the first physical entity and the second physical entity, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “tentative relationship” in the context of this claim encompasses the user mentally figuring out if the owners of the three cars are the same based on the last name and address of each owner tentatively. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites the first rule does not include changeable features of entities.

The limitation of the first rule does not include changeable features of entities, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “first rule” in the context of this claim encompasses the user mentally figuring out if the owners of the three cars are the same based on the last name and address of each owner. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Similarly, Claim 15 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites the first rule only factors static features of the first physical entity, static features of the second physical entity, and static features of the third physical entity.

The limitation of the first rule only factors static features of the first physical entity, static features of the second physical entity, and static features of the third physical entity, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “first rule” in the context of this claim encompasses the user mentally figuring out if the owners of the three cars are the same based on the last name and address of each owner. 


Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Similarly, Claim 16 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.


Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites the second rule provides that the first physical entity is not in a relationship with the third physical entity when at least one changeable feature of the first physical entity is in conflict with at least one characteristic of the third physical entity.

The limitation of the second rule provides that the first physical entity is not in a relationship with the third physical entity when at least one changeable feature of the first physical entity is in conflict with at least one characteristic of the third physical entity, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “second rule” in the context of this claim encompasses the user mentally thinking that the spatiotemporal information between two cars is very different. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites the second rule does not include static features of the first physical entity.

The limitation of the second rule does not include static features of the first physical entity, as drafted, is a process that, under its broadest reasonable second rule” in the context of this claim encompasses the user mentally thinking of the spatiotemporal information of the first car. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Similarly, Claim 17 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites a third rule provides that the second physical entity is in a relationship with the third physical entity when at least one changeable feature of the second physical entity fits one or more criteria associated with the third physical entity.

The limitation of a third rule provides that the second physical entity is in a relationship with the third physical entity when at least one changeable feature of the second physical entity fits one or more criteria associated with the third physical entity, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “third rule” in the context of this claim encompasses the user mentally thinking that the second car and the third car move to the same house. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites a third rule does not include static features of the second physical entity.

The limitation of a third rule does not include static features of the second physical entity, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “third rule” in the context of this claim encompasses the user mentally thinking that the second car moves to a destination.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites the relationship is an identity relationship.

The limitation of the relationship is an identity relationship, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “identity relationship” in the context of this claim encompasses the user mentally thinking that two cars are the same model.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Similarly, Claim 18 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites the second set of observations occurs after the first set of observations.

The limitation of the second set of observations occurs after the first set of observations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “observations” in the context of this claim encompasses the user mentally thinking that the second car was manufactured after the first car.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Similarly, Claim 19 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites the third set of observations occurs after the second set of observations.

The limitation of the third set of observations occurs after the second set of observations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “observations” in the context of this claim encompasses the user mentally thinking that the third car was manufactured after the second car.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites the second rule provides that the first physical entity is in a relationship with the third physical entity when at least one changeable feature of the first physical entity fits one or more characteristics of the third physical entity, and wherein a third rule provides that the second physical entity is not in a relationship with the third physical entity when at least one changeable feature of the second physical entity is in conflict with at least one criteria associated with the third physical entity.

The limitation of the second rule provides that the first physical entity is in a relationship with the third physical entity when at least one changeable feature of the first physical entity fits one or more characteristics of the third physical entity, and wherein a third rule provides that the second physical entity is not in a relationship with the third physical entity when at least one changeable feature of the second physical entity is in conflict with at least one criteria associated with the third physical entity, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “second rule” and “third rule” in the context of this claim encompasses the user mentally thinking that the first car and the third car are located closely, but the second car moves in a very far area.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites a result of the tentatively determining that the first physical entity and the second physical entity are in a relationship with the third physical entity is confirmed by a third rule and a third set of observations.

The limitation of the result of the tentatively determining that the first physical entity and the second physical entity are in a relationship with the third physical entity is confirmed by the third rule and the third set of observations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “third rule” in the context of this claim encompasses the user mentally thinking that the owners of the three car seems similar and the three cars move to the same house.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites determining a first rule in a set of rules and a second rule in a set of rules, wherein the set of rules include first time-varying, second time-varying, third time-varying, and fourth time- varying, changeable features, wherein the first time-varying changeable feature is a change of color within a certain range of colors, the second time-varying changeable feature is a change in quantities of substances within a certain range, the third time-varying changeable feature is a change in a distance, and the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame;
determining by an entity analytics engine that a first physical entity and a second physical entity may be in a relationship with a third physical entity based on the first rule and a first set of observations; wherein the first rule is applicable to one or more static features of the first physical entity, the second physical entity, and the third physical entity; the first rule providing that the first physical entity and the second physical entity may be in a relationship with the third physical entity when the third physical entity includes one or more static features that are within a threshold degree of similarity to static features of the first physical entity and the second physical entity; 
determining by the entity analytics engine whether the first physical entity is in a relationship with the third physical entity based on the second rule and a second set of observations, wherein the second rule is applicable to at least one changeable feature of the first physical entity, wherein the second rule provides that the first physical entity is in a relationship with the third physical entity when at least one changeable feature of the first physical entity fits one or more characteristics of the third physical entity, and wherein the second rule provides that the first physical entity is not in a relationship with the third physical entity when at least one changeable feature of the first physical entity is in conflict with at least one characteristic of the third physical entity , wherein the first rule and the second rule are applied to the one or more data sets as the data sets arrive from the one or more data sources in real-time to determine a non-identity relationship, or the first rule and the second rule are brought to bear on a time-stamped data set collected in advance of ingestion of the data from the one or more data sources, wherein the first rule and the second rule are based on a first algorithm and a second algorithm, wherein the first algorithm and the second algorithm comprise motion processing algorithms, algorithms related to any physical parameters and algorithms based on mathematical formulas, ratio calculations or determinations of physical ranges, or regions, or sets of regions;
determining by the entity analytics engine that the second physical entity is in a relationship with the third physical entity based on a third rule and a third set of observations, wherein the third rule is applicable to at least one changeable feature of the second physical entity, wherein the third rule provides that the second physical entity is in a relationship with the third physical entity when at least one changeable feature of the second physical entity fits one or more criteria associated with the third physical entity, and wherein the third rule provides that the second physical entity is not in a relationship with the third physical entity when at least one changeable feature of the second physical entity is in conflict with at least one criteria associated with the third physical entity.

The limitation of determining a first rule in a set of rules and a second rule in a set of rules, wherein the set of rules include first time-varying, second time-varying, third time-varying, and fourth time- varying, changeable features, wherein the first time-varying changeable feature is a change of color within a certain range of colors, the second time-varying changeable feature is a change in quantities of substances within a certain range, the third time-varying changeable feature is a change in a distance, and the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame;
determining by an entity analytics engine that a first physical entity and a second physical entity may be in a relationship with a third physical entity based on the first rule and a first set of observations; wherein the first rule is applicable to one or more static features of the first physical entity, the second physical entity, and the third physical entity; the first rule providing that the first physical entity and the second physical entity may be in a relationship with the third physical entity when the third physical entity includes one or more static features that are within a threshold degree of similarity to static features of the first physical entity and the second physical entity; 
determining by the entity analytics engine whether the first physical entity is in a relationship with the third physical entity based on the second rule and a second set of observations, wherein the second rule is applicable to at least one changeable feature of the first physical entity, wherein the second rule provides that the first physical entity is in a relationship with the third physical entity when at least one changeable feature of the first physical entity fits one or more characteristics of the third physical entity, and wherein the second rule provides that the first physical entity is not in a relationship with the third physical entity when at least one changeable feature of the first physical entity is in conflict with at least one characteristic of the third physical entity , wherein the first rule and the second rule are applied to the one or more data sets as the data sets arrive from the one or more data sources in real-time to determine a non-identity relationship, or the first rule and the second rule are brought to bear on a time-stamped data set collected in advance of ingestion of the data from the one or more data sources, wherein the first rule and the second rule are based on a first algorithm and a second algorithm, wherein the first algorithm and the second algorithm comprise motion processing algorithms, algorithms related to any physical parameters and algorithms based on mathematical formulas, ratio calculations or determinations of physical ranges, or regions, or sets of regions; and 
determining by the entity analytics engine that the second physical entity is in a relationship with the third physical entity based on a third rule and a third set of observations, wherein the third rule is applicable to at least one changeable feature of the second physical entity, wherein the third rule provides that the second physical entity is in a relationship with the third physical entity when at least one changeable feature of the second physical entity fits one or more criteria associated with the third physical entity, and wherein the third rule provides that the second physical entity is not in a relationship with the third physical entity when at least one changeable feature of the second physical entity is in conflict with at least one criteria associated with the third physical entity, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “first rule” in the context of this claim encompasses the user mentally determining if the owners of the three cars are the same based on the last name and address of each owner in real-time as soon as the user gets information. In addition, “second rule” in the context of this claim encompasses the user mentally determining the relationship based on spatiotemporal information between cars (e.g., locations of cars at a time) in real-time as soon as the user gets information. Furthermore, “third rule” in the context of this claim encompasses the user mentally determining the relationship in real-time based on time-varying, changeable features (e.g., cars move to the same house with respect to spatiotemporal information). 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites first program instructions executable by a device to cause the device determine a first rule in a set of rules and a second rule in a set of rules, wherein the set of rules include first time- varying, second time-varying, third time-varying, and fourth time-varying, changeable features, wherein the first time-varying changeable feature is a change of color within a certain range of colors, the second time-varying changeable feature is a change in quantities of substances within a certain range, the third time-varying changeable feature is a change in a distance, and the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame;
second program instructions executable by a device to cause the device determine that a first physical entity and a second physical entity may be in a relationship with a third physical entity based on the first rule and a first set of observations, the first rule only factoring static features of the first physical entity, the second physical entity, and the third physical entity; 
third program instructions executable by the device to cause the device to determine that the first physical entity is not in a relationship with the third physical entity based on the second rule a second set of observations, the second rule factoring at least one changeable feature of the first physical entity, wherein the first rule and the second rule are applied to the one or more data sets as the data sets arrive from the one or more data sources in real- time to determine a non-identity relationship, or the first rule and the second rule are brought to bear on a time-stamped data set collected in advance of ingestion of the data from the one or more data sources, wherein the first rule and the second rule are based on a first algorithm and a second algorithm, wherein the first algorithm and the second algorithm comprise motion processing algorithms, algorithms related to any physical parameters and algorithms based on mathematical formulas, ratio calculations or determinations of physical ranges, or regions, or sets of regions; 
fourth program instructions executable by the device to cause the device to determine that the second physical entity is in a relationship with the third physical entity based on a third rule and a third set of observations, the third rule factoring at least one changeable feature of the second physical entity.

The limitation of first program instructions executable by a device to cause the device determine a first rule in a set of rules and a second rule in a set of rules, wherein the set of rules include first time- varying, second time-varying, third time-varying, and fourth time-varying, changeable features, wherein the first time-varying changeable feature is a change of color within a certain range of colors, the second time-varying changeable feature is a change in quantities of substances within a certain range, the third time-varying changeable feature is a change in a distance, and the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame;
second program instructions executable by a … to cause the … determine that a first physical entity and a second physical entity may be in a relationship with a third physical entity based on the first rule and a first set of observations, the first rule only factoring static features of the first physical entity, the second physical entity, and the third physical entity; 
third program instructions executable by the … to cause the … to determine that the first physical entity is not in a relationship with the third physical entity based on the second rule a second set of observations, the second rule factoring at least one changeable feature of the first physical entity, wherein the first rule and the second rule are applied to the one or more data sets as the data sets arrive from the one or more data sources in real- time to determine a non-identity relationship, or the first rule and the second rule are brought to bear on a time-stamped data set collected in advance of ingestion of the data from the one or more data sources, wherein the first rule and the second rule are based on a first algorithm and a second algorithm, wherein the first algorithm and the second algorithm comprise motion processing algorithms, algorithms related to any physical parameters and algorithms based on mathematical formulas, ratio calculations or determinations of physical ranges, or regions, or sets of regions; and
fourth program instructions executable by the … to cause the … to determine that the second physical entity is in a relationship with the third physical entity based on a third rule and a third set of observations, the third rule factoring at least one changeable feature of the second physical entity, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “device” language, “first rule” in the context of this claim encompasses the user mentally determining if the owners of the three cars are the same based on the last name and address of each owner in real-time as soon as the user gets information. In addition, “second rule” in the context of this claim encompasses the user mentally determining the relationship based on third rule” in the context of this claim encompasses the user mentally determining the relationship in real-time based on time-varying, changeable features (e.g., cars move to the same house with respect to spatiotemporal information).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using a device to perform the rules. The device in each step is recited at a high-level of generality (i.e., as a generic device performing a generic computer function of determining the relationship) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a device to perform each step amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jonas et al. (US 2015/0101061 A1) in view of Deshpande et al. (US 2015/0039611 A1), further in view of Pogue et al. (US 10,643,609 B1), further in view of Thota et al. (US 2007/0239648 A1).

Regarding claim 1,
Jonas teaches
A method for processing data representing observations of physical entities, said method comprising: 

receiving a set of rules for processing data representing observations of physical entities ([par 21] “When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; [par 122-151] “In some embodiments, motion processing functionality can be used to detect and report "hangouts,” that is, conditions where an entity is observed in a certain set of STBs on at least a certain number of occasions over a certain time interval. In some embodiments, hangout detection can be available through a standalone executable that provides data for processing by an analytics engine, or for any other purpose. In some embodiments, hangout detection can be available through a component of the analytics engine itself. The hangout detector executable or component monitors the movement of entities, flagging conditions where an entity is observed “hanging out” in one or more STBs.”); 

receiving, from one or more data sources, one or more data sets representing one or more observations of each of a first physical entity, a second physical entity, and a third physical entity ([fig 1] “Data source(s)”; [pars 32-35] “One example of a data source is the Automatic Identification System (AIS), which is an automatic tracking system used on oceangoing vessels and by vessel traffic services (VTS) for identifying and locating vessels by electronically exchanging data amongst vessels, AIS base stations, and orbiting satellites. … The RDBMS (104) can contain, for example, data about data sources, observations, entities, features, and elements. A data source is usually a database table, query or extract from a system of record. An observation occurs when a record is added, changed, or deleted in a data source. An entity is usually a particular type of record in a database table like a customer master record or a transaction record.”; [pars 21-22] “A single STB may at any given time contain zero, few, or many observed entities. The various embodiments of the invention allow rapid identification of any entities that are newly associated with an STB, and further processing of these identified entities.”); 

determining a [rule] in the set of rules and a second rule in the set of rules ([par 21] “When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; [par 122-151] “In some embodiments, motion processing functionality can be used to detect and report "hangouts,” that is, conditions where an entity is observed in a certain set of STBs on at least a certain number of occasions over a certain time interval.”), 
wherein the set of rules include first time-varying, second time-varying, third time-varying, and fourth time-varying, changeable features, wherein … the second time-varying changeable feature is a change in quantities of substances within a certain range, the third time-varying changeable feature is a change in a distance, and the fourth time-varying changeable feature is a [value] of the first physical entity, the second physical entity and the third physical entity within a given time frame ([pars 43-45] “some analytics is performed by associating entities with their features and feature elements through the use of STBs. An STB can be thought of in a general sense, as having a number of dimensions, which each represent a specific feature. The dimensions can be spatial (e.g. a range of longitude values coupled with a range of latitude values; a value in square, cubic, or higher-space dimensional standard units of measure such as meters; … ), non-spatial (e.g., a radio frequency range; an audio frequency range; a decibel range; a temperature range; a pressure range; a range of percentage values; a volumetric range; a portion of the spectrum of infrared or ultraviolet light; a range of microwave frequencies coupled with a range of distances within which varying types of WiFi or WiMax devices, of varying receiver sensitivity and output power, can connect to the Internet via a service provided by a coffee shop; the set of visible color, audible sound, and distance ranges within which any two South African Cliff Swallows can communicate with each other, etc.), or temporal (e.g., a time interval; a sampling rate; a flow rate; a clock rate; a calendaring function, etc.). An STB can represent … any n-dimensional spacetime region (e.g., the combination of a space region, time interval and a radio frequency range).”; Jonas teaches “the set of rules include first time-varying, second time-varying, third time-varying, and fourth time-varying, changeable features” because the analytics engine may run a set of rules based on STBs which have different combinations of spatial, non-spatial and temporal features. In addition, “a temperature range; a pressure range” read on “the second time-varying changeable feature is a change in quantities of substances within a certain range” since it is appreciated by one of ordinary skill in the art that “a temperature range; a pressure range” implicitly imply a change of temperature/pressure. Furthermore, “compare the two STB keys to determine whether the entities are in the same generalized region of space and time” reads on “the third time-varying changeable feature is a change in a distance”.);

tentatively determining that the first physical entity and the second physical entity are in a relationship with the third physical entity ([figs 4-6]; [pars 21-22] “When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same. … A single STB may at any given time contain zero, few, or many observed entities. The various embodiments of the invention allow rapid identification of any entities that are newly associated with an STB, and further processing of these identified entities.”; “determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time” and “along with other information about the entities, to determine whether the entities are one and the same” read on “tentatively determining”);

based on the second rule in the set of rules, applying, a first algorithm and a second algorithm to the one or more data sets ([par 20] “In one embodiment specific to geospatial motion processing, STBs can be created by STB calculator routines implemented, for example, as a plugin module in an analytics engine, based on an event (i.e., an entity being observed at a particular geospatial location and a particular time), by using a geohash public-domain geospatial-quantizing algorithm, along with a simple time-quantizing algorithm.”; [figs 4-6]; [pars 21-22] “The STB key can be specific to a spatial region and a time interval containing the event. When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same. … A single STB may at any given time contain zero, few, or many observed entities. The various embodiments of the invention allow rapid identification of any entities that are newly associated with an STB, and further processing of these identified entities.”; “determine whether the entities are in the same generalized region of space and time” with “many observed entities” reads on “second rule”), 
wherein the [rule] and the second rule are applied based on the first algorithm and the second algorithm to the one or more data sets as the data sets arrive from the one or more data sources in real-time to determine a non-identity relationship, or the first rule and the second rule are brought to bear on a time-stamped data set collected in advance of ingestion of the data from the one or more data sources ([pars 2-4] “The motion of entities with respect to STBs can be used to detect specific entity behavior, in real time, which can be published to downstream analytic applications..”; [pars 19-42] “The various embodiments described herein pertain to real-time analysis of events. As was described above, analytics engines can associate entities with events via STBs, each of which reflects both a spatial region and a time interval. The embodiments described herein address issues that may occur when entity data are collected and associated with STBs, as well as how the data can be subsequently processed and shared anonymously between parties to ensure the privacy of the data. In one embodiment specific to geospatial motion processing, STBs can be created by STB calculator routines implemented, for example, as a plugin module in an analytics engine, based on an event (i.e., an entity being observed at a particular geospatial location and a particular time), by using a geohash public-domain geospatial-quantizing algorithm, along with a simple time-quantizing algorithm. … an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; see also [par 45]; [pars 114-121] “As a single STB may contain zero, few, or many previously observed entities, it may be worthwhile to count, in real time, the number of discrete (unique) entities that share the same STB. The combination of discrete entity counting and configurable real-time assignment to STB keys by granularity makes candidate section for new entities fast and efficient.:”; “detect specific entity behavior, in real time” and “real-time analysis of events” read on “the data sets arrive from the one or more data sources in real-time”. In addition, “determine whether the entities are one and the same” reads on “determine a non-identity relationship”. Note that “the first rule and the second rule are applied based on the first algorithm and the second algorithm to the one or more data sets as the data sets arrive from the one or more data sources in real-time to determine a non-identity relationship” was elected for examination.),
wherein the first algorithm and the second algorithm comprise motion processing algorithms, algorithms related to any physical parameters and algorithms based on mathematical formulas, ratio calculations or determinations of physical ranges, or regions, or sets of regions ([pars 19-45] “The various embodiments described herein pertain to real-time analysis of events. As was described above, analytics engines can associate entities with events via STBs, each of which reflects both a spatial region and a time interval. The embodiments described herein address issues that may occur when entity data are collected and associated with STBs, as well as how the data can be subsequently processed and shared anonymously between parties to ensure the privacy of the data. In one embodiment specific to geospatial motion processing, STBs can be created by STB calculator routines implemented, for example, as a plugin module in an analytics engine, based on an event (i.e., an entity being observed at a particular geospatial location and a particular time), by using a geohash public-domain geospatial-quantizing algorithm, along with a simple time-quantizing algorithm. … an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; “STB” and “a particular geospatial location and a particular time” read on “physical parameters”. In addition, “STB”, “a particular geospatial location and a particular time” and “an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise” read on “mathematical formulas, ratio calculations or determinations of physical ranges, or regions, or sets of regions”.).

based on the applying of the first algorithm, definitively determining that the first physical entity is not in a relationship with the third physical entity ([figs 4-6]; [pars 21-22] “The STB key can be specific to a spatial region and a time interval containing the event. When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same. … A single STB may at any given time contain zero, few, or many observed entities. The various embodiments of the invention allow rapid identification of any entities that are newly associated with an STB, and further processing of these identified entities.”; “When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine … otherwise” with “many observed entities” reads on “definitively determining that the first physical entity is not in a relationship with the third physical entity”);

based on the applying of the second algorithm, definitively determining that the second physical entity is in a relationship with the third physical entity ([figs 4-6]; [pars 21-22] “The STB key can be specific to a spatial region and a time interval containing the event. When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same. … A single STB may at any given time contain zero, few, or many observed entities. The various embodiments of the invention allow rapid identification of any entities that are newly associated with an STB, and further processing of these identified entities.”; “determine whether the entities are in the same generalized region of space and time” with “many observed entities” reads on “definitively determining that the second physical entity is in a relationship with the third physical entity”); and 

storing one or more representations of the definitively determining that the second physical entity is in a relationship with the third physical entity as data … ([figs 1-2]; [pars 32-42] “The RDBMS (104) can contain, for example, data about data sources, observations, entities, features, and elements.”; Note that Jonas teaches “definitively determining that the second physical entity is in a relationship with the third physical entity”.).

However, Jonas does not teach explicitly
a first rule;
the first time-varying changeable feature is a change of color within a certain range of colors, …, and the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame;
based on the first rule in the set of rules applied to the one or more data sets, tentatively determining that the first physical entity and the second physical entity are in a relationship with the third physical entity;
the first rule;
data accessible via at least one of the one or more data sources.
(Note: Hereinafter, if a limitation has one or more underlines, the one or more underlined claim languages indicate that they have not been taught yet, while the one or more non-underlined claim languages indicate that they have been taught already.)

Deshpande teaches
a first rule; based on the first rule in the set of rules applied to the one or more data sets, tentatively determining that the first physical entity and the second physical entity are in a relationship with the third physical entity; the first rule ([figs 1-4]; [pars 23-33] “The matching algorithm for “Person” may take into account all attributes shown in the records and decide that there are three entities: John {m1} and Jane {m3, m4} and J {m2). Alternatively, it may arbitrarily assign m2 to either John or Jane, but conventionally m2 cannot be assigned to both. The matching algorithm for “Household”- may take into account "LastName” and “Address” and therefore create two entities Smith {m1, m2, m3} and Maiden {m4}. However, the algorithm will not include m4 in the Smith entity as either a “LastName” or “Address” match, despite the fact that for the “Person” entity it has already been established that m3 and m4 refer to the same person.”; “matching algorithm for ‘Household’” reads on “first rule”. In addition, “m1, m2, m3” read on “the first physical entity and the second physical entity … third physical entity”, and “The matching algorithm for “Household” may take into account "LastName” and “Address” and therefore create … Smith {m1, m2, m3}” reads on “determining that the first physical entity and the second physical entity are in a relationship with the third physical entity”. Note that Jonas teaches “tentatively determining”.).

data accessible via at least one of the one or more data sources ([fig 3] “user source”; [par 43] “As such, the system seeks user input to validate the entity types (attribute sets) discovered in the previous (discovery) step.”; [pars 30-41] “In accordance with at least one embodiment of the invention, another factor for interestingness is obtained via exploiting the log of queries issued to the MDM server. Particularly, it can be recognized that each MDM query corresponds to a set of attributes that a user is selecting.”; “user” reads on “one of the one or more data sources”.).

Jonas and Deshpande are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas with the first rule of Deshpande. Doing so would lead to enabling different algorithms to categorize entities with different combinations based on different properties (Deshpande, pars 23-33).

However, Jonas and Deshpande do not teach explicitly
the first time-varying changeable feature is a change of color within a certain range of colors, …, and the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame;

Pogue teaches
the first time-varying changeable feature is a change of color within a certain range of colors ([figs 5-8]; [col 8, ln 51– col 10, ln 34] “The second device may then output some visual indicator that it is no longer involved in processing of the command (such as turning off a light on its device or some other activity) while the first device may output some visual indicator that it continues to be involved in processing of the command (such as continuing display of a light on its device, changing a light color, or some other activity).”; “display of a light on its device, changing a light color” reads on “a change of color within a certain range of colors” since it is appreciated by one of ordinary skill in the art that a light display on a device is based on a certain limited number of colors.).

Jonas, Deshpande and Pogue are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas and Deshpande with the change of color of Pogue. Doing so would lead to indicating different statuses of active and/or inactive devices toward entity resolution (Pogue, sec 1).

However, Jonas, Deshpande and Pogue do not teach explicitly
the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame;

Thota teaches
the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame ([figs 1-2]; [pars 31-37] “the vendor input data can identify a street or road as being accessible by automobile and having a speed limit of sixty-five miles per hour. The rule data store 106 can include a rule that classifies roads that are automobile accessible with speed limits greater than forty-five miles per hour as “highways”; while automobile accessible roads having speed limits less than forty-five miles per hour are classified as "local roads.” In this manner, one or more rules can be utilized to generate data classifications. These data classifications can be used by an application accessing the output data store 108. For example, a user may wish to generate a route to the art museum, but is afraid of highway driving. The application can utilize the road classification data generated by the rules to prepare an appropriate route without using roads classified as highways.”).

Jonas, Deshpande, Pogue and Thota are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas, Deshpande and Pogue with the change of velocity of Thota. Doing so would lead to processing input data provided by multiple sources in a variety of formats to generate output data in a standardized, common format (Thota, pars 5-7).

In the alternative, Jonas can also be interpreted to teach this limitation.
Jonas further teaches 
the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame ([par 21] “When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; [pars 43-45] “some analytics is performed by associating entities with their features and feature elements through the use of STBs. An STB can be thought of in a general sense, as having a number of dimensions, which each represent a specific feature. The dimensions can be spatial (e.g. a range of longitude values coupled with a range of latitude values; a value in square, cubic, or higher-space dimensional standard units of measure such as meters; … ), non-spatial (e.g., a radio frequency range; an audio frequency range; a decibel range; a temperature range; a pressure range; a range of percentage values; a volumetric range; a portion of the spectrum of infrared or ultraviolet light; a range of microwave frequencies coupled with a range of distances within which varying types of WiFi or WiMax devices, of varying receiver sensitivity and output power, can connect to the Internet via a service provided by a coffee shop; the set of visible color, audible sound, and distance ranges within which any two South African Cliff Swallows can communicate with each other, etc.), or temporal (e.g., a time interval; a sampling rate; a flow rate; a clock rate; a calendaring function, etc.). An STB can represent … any n-dimensional spacetime region (e.g., the combination of a space region, time interval and a radio frequency range).”; Furthermore, “an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations” reads on “a change in velocity” since “a change in velocity” may be calculated based on spatial and temporal information (e.g., STB)).

Regarding claim 2,
Jonas, Deshpande, Pogue and Thota teach claim 1.

the first physical entity and the second physical entity are in a tentative relationship with the third physical entity ([figs 4-6]; [pars 21-22] “When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same. … A single STB may at any given time contain zero, few, or many observed entities. The various embodiments of the invention allow rapid identification of any entities that are newly associated with an STB, and further processing of these identified entities.”; “determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time” and “along with other information about the entities, to determine whether the entities are one and the same” read on “tentative relationship”).

However, Jonas does not teach 
the first rule provides that the first physical entity and the second physical entity are in a tentative relationship with the third physical entity when the third physical entity includes a threshold number of static features that are within a threshold degree of similarity to static features of the first physical entity and the second physical entity.

Deshpande teaches
the first rule provides that the first physical entity and the second physical entity are in a tentative relationship with the third physical entity when the third physical entity includes a threshold number of static features that are within a threshold degree of similarity to static features of the first physical entity and the second physical entity ([figs 1-4]; [pars 23-33] “The matching algorithm for “Person” may take into account all attributes shown in the records and decide that there are three entities: John {m1} and Jane {m3, m4} and J {m2). Alternatively, it may arbitrarily assign m2 to either John or Jane, but conventionally m2 cannot be assigned to both. The matching algorithm for “Household”- may take into account "LastName” and “Address” and therefore create two entities Smith {m1, m2, m3} and Maiden {m4}. However, the algorithm will not include m4 in the Smith entity as either a “LastName” or “Address” match, despite the fact that for the “Person” entity it has already been established that m3 and m4 refer to the same person.”; “matching algorithm for ‘Household’” reads on “first rule”. In addition, “m1, m2, m3” read on “the first physical entity and the second physical entity … third physical entity”, and “The matching algorithm for “Household” may take into account "LastName” and “Address” and therefore create … Smith {m1, m2, m3}” reads on “determining that the first physical entity and the second physical entity are in a relationship with the third physical entity”. Furthermore, "LastName” and “Address” read on “a threshold number of static features”, and “The matching algorithm for “Household” may take into account "LastName” and “Address” …. However, the algorithm will not include m4 in the Smith entity as either a “LastName” or “Address” match” reads on “within a threshold degree of similarity”.).

Jonas, Deshpande, Pogue and Thota are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas, Deshpande, Pogue and Thota with the first rule of Deshpande. Doing so would lead to enabling different algorithms to categorize entities with different combinations based on different properties (Deshpande, pars 23-33).

Regarding claim 3, 
Jonas, Deshpande, Pogue and Thota teach claim 1.

Deshpande further teaches
the first rule does not include changeable features of entities ([figs 1-4]; [pars 23-33] “The matching algorithm for “Person” may take into account all attributes shown in the records and decide that there are three entities: John {m1} and Jane {m3, m4} and J {m2). Alternatively, it may arbitrarily assign m2 to either John or Jane, but conventionally m2 cannot be assigned to both. The matching algorithm for “Household”- may take into account "LastName” and “Address” and therefore create two entities Smith {m1, m2, m3} and Maiden {m4}. However, the algorithm will not include m4 in the Smith entity as either a “LastName” or “Address” match, despite the fact that for the “Person” entity it has already been established that m3 and m4 refer to the same person.”; “matching algorithm for ‘Household’” reads on “first rule”. In addition, "The matching algorithm for “Household” may take into account "LastName” and “Address”” read on “the first rule does not include changeable features of entities”.).

Jonas, Deshpande, Pogue and Thota are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas, Deshpande, Pogue and Thota with the first rule of Deshpande. Doing so would lead to enabling different algorithms to categorize entities with different combinations based on different properties (Deshpande, pars 23-33).

Regarding claim 4, 
Jonas, Deshpande, Pogue and Thota teach claim 1.

Deshpande further teaches
the first rule only factors static features of the first physical entity, static features of the second physical entity, and static features of the third physical entity ([figs 1-4]; [pars 23-33] “The matching algorithm for “Person” may take into account all attributes shown in the records and decide that there are three entities: John {m1} and Jane {m3, m4} and J {m2). Alternatively, it may arbitrarily assign m2 to either John or Jane, but conventionally m2 cannot be assigned to both. The matching algorithm for “Household”- may take into account "LastName” and “Address” and therefore create two entities Smith {m1, m2, m3} and Maiden {m4}. However, the algorithm will not include m4 in the Smith entity as either a “LastName” or “Address” match, despite the fact that for the “Person” entity it has already been established that m3 and m4 refer to the same person.”; “matching algorithm for ‘Household’” reads on “first rule”. In addition, "LastName” and “Address” read on “static features”.).

Jonas, Deshpande, Pogue and Thota are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas, Deshpande, Pogue and Thota with the first rule of Deshpande. Doing so would lead to enabling different algorithms to categorize entities with different combinations based on different properties (Deshpande, pars 23-33).

Regarding claim 5, 
Jonas, Deshpande, Pogue and Thota teach claim 1.

the second rule provides that the first physical entity is not in a relationship with the third physical entity when at least one changeable feature of the first physical entity is in conflict with at least one characteristic of the third physical entity ([figs 4-6]; [pars 21-22] “The STB key can be specific to a spatial region and a time interval containing the event. When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same. … A single STB may at any given time contain zero, few, or many observed entities. The various embodiments of the invention allow rapid identification of any entities that are newly associated with an STB, and further processing of these identified entities.”; “determine whether the entities are in the same generalized region of space and time” with “many observed entities” reads on “a second rule”. In addition, space and time of STBs read on “changeable feature”, and “otherwise” reads on “not in a relationship”.).

Regarding claim 6, 
Jonas, Deshpande, Pogue and Thota teach claim 1.

Jonas further teaches
the second rule does not include static features of the first physical entity ([figs 4-6]; [pars 21-22] “The STB key can be specific to a spatial region and a time interval containing the event. When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. … A single STB may at any given time contain zero, few, or many observed entities. The various embodiments of the invention allow rapid identification of any entities that are newly associated with an STB, and further processing of these identified entities.”.; “space and time” read on “the second rule does not include static features”.).

Regarding claim 9, 
Jonas, Deshpande, Pogue and Thota teach claim 1.
Jonas further teaches
the relationship is an identity relationship ([figs 4-6]; [pars 21-22] “Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; [par 114] “the analytics engine can resolve inbound entities with existing entities through a process that starts with candidate selection by identifying space time co-occurrence (i.e., whether two entities are associated with the same STB) between candidate entities using their anonymized STB keys. As described above, when an entity, such as a ship, is associated with an STB feature, other entities can be compared with it and be exactly matched (or not) to that entity's geospatial location at a certain time, at the granularity defined by the STB. If an observed entity is found to be sufficiently similar to a candidate entity—i.e. a candidate vessel shares sufficient features with the observed ship—then the analytics engine can resolve the observed entity and the candidate entity by considering them to be one and the same entity.”).
Regarding claim 10, 
Jonas, Deshpande, Pogue and Thota teach claim 1.
Jonas further teaches 
the second set of observations occurs after the first set of observations ([par 5] “According to one aspect of the present invention, methods and apparatus are provided, including computer program products, implementing and using techniques for processing data representing observations of entities.”; [par 33] “The RDBMS (104) can contain, for example, data about data sources, observations, entities, features, and elements. A data source is usually a database table, query or extract from a system of record. An observation occurs when a record is added, changed, or deleted in a data Source. An entity is usually a particular type of record in a database table like a customer master record or a transaction record.”; Jonas teaches an observation (e.g, space and time) occurs whenever an entity is added.).
Regarding claim 11, 
Jonas, Deshpande, Pogue and Thota teach claim 1.
Jonas further teaches 
the third set of observations occurs after the second set of observations ([par 5] “According to one aspect of the present invention, methods and apparatus are provided, including computer program products, implementing and using techniques for processing data representing observations of entities.”; [par 33] “The RDBMS (104) can contain, for example, data about data sources, observations, entities, features, and elements. A data source is usually a database table, query or extract from a system of record. An observation occurs when a record is added, changed, or deleted in a data Source. An entity is usually a particular type of record in a database table like a customer master record or a transaction record.”; Jonas teaches an observation (e.g, space and time) occurs whenever an entity is added.).


Claims 7-8 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jonas et al. (US 2015/0101061 A1) in view of Deshpande et al. (US 2015/0039611 A1), further in view of Pogue et al. (US 10,643,609 B1), further in view of Thota et al. (US 2007/0239648 A1), further in view of Krauss (US 2014/0278210 A1).

Regarding claim 7, 
Jonas, Deshpande, Pogue and Thota teach claim 1.
Jonas, Deshpande, Pogue and Thota do not teach
a third rule provides that the second physical entity is in a relationship with the third physical entity when at least one changeable feature of the second physical entity fits one or more criteria associated with the third physical entity.

Krauss teaches
a third rule provides that the second physical entity is in a relationship with the third physical entity when at least one changeable feature of the second physical entity fits one or more criteria associated with the third physical entity ([figs 5-9]; [pars 42-44] “As was described above, a path exists when motion data associated with a set of entities matches, or more particularly when a series of positional data observations associated with a set of entities is observed to encompass correlating sets of spatial regions. An outlier, on the other hand, is an entity that traverses a path that is different from most other similar entities (e.g., entities that are all of a given type and/or observed from a given data source, and so on).”; [pars 89-94] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence. That is, the shaded STBs in FIG. 5 become part of the path.”; “a path exists when motion data associated with a set of entities matches” reads on “third rule”. In addition, “motion data” and space and time of STBs read on “at least one changeable feature”.).

Jonas, Deshpande, Pogue, Thota and Krauss are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas, Deshpande, Pogue and Thota with the third rule of Krauss. Doing so would lead to enabling to detect a path which multiple entities traverse based on observations and figure out outliers as well (Krauss, pars 42-44 and pars 89-94).

Regarding claim 8, 
Jonas, Deshpande, Pogue and Thota teach claim 1.
However, Jonas, Deshpande, Pogue and Thota do not teach
a third rule does not include static features of the second physical entity.

Krauss teaches
a third rule does not include static features of the second physical entity ([figs 5-9]; [pars 42-44] “As was described above, a path exists when motion data associated with a set of entities matches, or more particularly when a series of positional data observations associated with a set of entities is observed to encompass correlating sets of spatial regions. An outlier, on the other hand, is an entity that traverses a path that is different from most other similar entities (e.g., entities that are all of a given type and/or observed from a given data source, and so on).”; [pars 89-94] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence. That is, the shaded STBs in FIG. 5 become part of the path.”; “a path exists when motion data associated with a set of entities matches” reads on “third rule”. In addition, “motion data” and space and time of STBs read on “the third rule does not include static features”.).

Jonas, Deshpande, Pogue, Thota and Krauss are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas, Deshpande, Pogue and Thota with the third rule of Krauss. Doing so would lead to enabling to detect a path which multiple entities traverse based on observations and figure out outliers as well (Krauss, pars 42-44 and pars 89-94).

Regarding claim 12, 
Jonas, Deshpande, Pogue and Thota teach claim 1.
Jonas further teaches
the second rule provides that the first physical entity is in a relationship with the third physical entity when at least one changeable feature of the first physical entity fits one or more characteristics of the third physical entity ([figs 4-6]; [pars 21-22] “The STB key can be specific to a spatial region and a time interval containing the event. When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same. … A single STB may at any given time contain zero, few, or many observed entities. The various embodiments of the invention allow rapid identification of any entities that are newly associated with an STB, and further processing of these identified entities.”; “determine whether the entities are in the same generalized region of space and time” with “many observed entities” reads on “a second rule”. In addition, space and time of STBs read on “changeable feature”, and “entities are in the same generalized region of space and time” reads on “in a relationship”.). 

However, Jonas, Deshpande, Pogue and Thota do not teach
wherein a third rule provides that the second physical entity is not in a relationship with the third physical entity when at least one changeable feature of the second physical entity is in conflict with at least one criteria associated with the third physical entity.

Krauss teaches
wherein a third rule provides that the second physical entity is not in a relationship with the third physical entity when at least one changeable feature of the second physical entity is in conflict with at least one criteria associated with the third physical entity ([figs 5-9]; [pars 42-44] “As was described above, a path exists when motion data associated with a set of entities matches, or more particularly when a series of positional data observations associated with a set of entities is observed to encompass correlating sets of spatial regions. An outlier, on the other hand, is an entity that traverses a path that is different from most other similar entities (e.g., entities that are all of a given type and/or observed from a given data source, and so on).”; [pars 89-94] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence. That is, the shaded STBs in FIG. 5 become part of the path.”; “a path exists when motion data associated with a set of entities matches” reads on “third rule”. In addition, “motion data” and space and time of STBs read on “at least one changeable feature”. Furthermore, “outlier” reads on “not in a relationship” and “in conflict”.).

Jonas, Deshpande, Pogue, Thota and Krauss are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas, Deshpande, Pogue and Thota with the third rule of Krauss. Doing so would lead to enabling to detect a path which multiple entities traverse based on observations and figure out outliers as well (Krauss, pars 42-44 and pars 89-94).

Regarding claim 13, 
Jonas, Deshpande, Pogue and Thota teach claim 1.
Jonas further teaches
a result of the tentatively determining that the first physical entity and the second physical entity are in a relationship with the third physical entity is confirmed by a … rule and a third set of observations ([figs 4-6]; [pars 21-22] “When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same. … A single STB may at any given time contain zero, few, or many observed entities. The various embodiments of the invention allow rapid identification of any entities that are newly associated with an STB, and further processing of these identified entities.”; “determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time” and “along with other information about the entities, to determine whether the entities are one and the same” read on “confirmed”.).

Jonas, Deshpande, Pogue and Thota are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas, Deshpande, Pogue and Thota with the result confirmation of Jonas. Doing so would lead to enabling the analytics engine to use the tentative determination, along with other information about the entities, to determine whether the entities are one and the same (Jonas, pars 21-22).

However, Jonas, Deshpande, Pogue and Thota do not teach
a result … is confirmed by a third rule and a third set of observations.

Krauss teaches 
a result … is confirmed by a third rule and a third set of observations ([figs 5-9]; [pars 42-44] “As was described above, a path exists when motion data associated with a set of entities matches, or more particularly when a series of positional data observations associated with a set of entities is observed to encompass correlating sets of spatial regions. An outlier, on the other hand, is an entity that traverses a path that is different from most other similar entities (e.g., entities that are all of a given type and/or observed from a given data source, and so on).”; [pars 89-94] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence. That is, the shaded STBs in FIG. 5 become part of the path.”; “a path exists when motion data associated with a set of entities matches” reads on “third rule”. Note that Jonas teaches “confirmed”.).

Jonas, Deshpande, Pogue, Thota and Krauss are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas, Deshpande, Pogue and Thota with the third rule of Krauss. Doing so would lead to enabling to detect a path which multiple entities traverse based on observations and figure out outliers as well (Krauss, pars 42-44 and pars 89-94).

Regarding claim 14, 
Jonas teaches
A method for determining relationships between physical entities, wherein at least one physical entity is associated with at least one static feature and at least one changeable feature, said method comprising: 

determining a [rule] in a set of rules and a second rule in a set of rules ([par 21] “When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; [par 122-151] “In some embodiments, motion processing functionality can be used to detect and report "hangouts,” that is, conditions where an entity is observed in a certain set of STBs on at least a certain number of occasions over a certain time interval.”), 
wherein the set of rules include first time-varying, second time-varying, third time-varying, and fourth time-varying, changeable features, wherein … the second time-varying changeable feature is a change in quantities of substances within a certain range, the third time-varying changeable feature is a change in a distance , and the fourth time-varying changeable feature is a [value] of the first physical entity, the second physical entity and the third physical entity within a given time frame ([pars 43-45] “some analytics is performed by associating entities with their features and feature elements through the use of STBs. An STB can be thought of in a general sense, as having a number of dimensions, which each represent a specific feature. The dimensions can be spatial (e.g. a range of longitude values coupled with a range of latitude values; a value in square, cubic, or higher-space dimensional standard units of measure such as meters; … ), non-spatial (e.g., a radio frequency range; an audio frequency range; a decibel range; a temperature range; a pressure range; a range of percentage values; a volumetric range; a portion of the spectrum of infrared or ultraviolet light; a range of microwave frequencies coupled with a range of distances within which varying types of WiFi or WiMax devices, of varying receiver sensitivity and output power, can connect to the Internet via a service provided by a coffee shop; the set of visible color, audible sound, and distance ranges within which any two South African Cliff Swallows can communicate with each other, etc.), or temporal (e.g., a time interval; a sampling rate; a flow rate; a clock rate; a calendaring function, etc.). An STB can represent … any n-dimensional spacetime region (e.g., the combination of a space region, time interval and a radio frequency range).”; Jonas teaches “the set of rules include first time-varying, second time-varying, third time-varying, and fourth time-varying, changeable features” because the analytics engine may run a set of rules based on STBs which have different combinations of spatial, non-spatial and temporal features. In addition, “a temperature range; a pressure range” read on “the second time-varying changeable feature is a change in quantities of substances within a certain range” since it is appreciated by one of ordinary skill in the art that “a temperature range; a pressure range” implicitly imply a change of temperature/pressure. Furthermore, “compare the two STB keys to determine whether the entities are in the same generalized region of space and time” reads on “the third time-varying changeable feature is a change in a distance”.);

determining by the entity analytics engine whether the first physical entity is in a relationship with the third physical entity based on the second rule and a second set of observations, wherein the second rule is applicable to at least one changeable feature of the first physical entity, wherein the second rule provides that the first physical entity is in a relationship with the third physical entity when at least one changeable feature of the first physical entity fits one or more characteristics of the third physical entity, and wherein the second rule provides that the first physical entity is not in a relationship with the third physical entity when at least one changeable feature of the first physical entity is in conflict with at least one characteristic of the third physical entity ([figs 4-6]; [pars 21-22] “The STB key can be specific to a spatial region and a time interval containing the event. When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same. … A single STB may at any given time contain zero, few, or many observed entities. The various embodiments of the invention allow rapid identification of any entities that are newly associated with an STB, and further processing of these identified entities.”; “determine whether the entities are in the same generalized region of space and time” with “many observed entities” reads on “a second rule”. In addition, space and time of STBs read on “changeable feature”, and “entities are in the same generalized region of space and time” reads on “in a relationship”. Furthermore, “otherwise” reads on “not in a relationship”. Lastly, the situations where entities are not in the same/adjacent generalized region of space and time read on “in conflict”.), 
wherein the [rule] and the second rule are applied to the one or more data sets as the data sets arrive from the one or more data sources in real-time to determine a non-identity relationship, or the first rule and the second rule are brought to bear on a time-stamped data set collected in advance of ingestion of the data from the one or more data sources ([pars 2-4] “The motion of entities with respect to STBs can be used to detect specific entity behavior, in real time, which can be published to downstream analytic applications..”; [pars 19-42] “The various embodiments described herein pertain to real-time analysis of events. As was described above, analytics engines can associate entities with events via STBs, each of which reflects both a spatial region and a time interval. The embodiments described herein address issues that may occur when entity data are collected and associated with STBs, as well as how the data can be subsequently processed and shared anonymously between parties to ensure the privacy of the data. In one embodiment specific to geospatial motion processing, STBs can be created by STB calculator routines implemented, for example, as a plugin module in an analytics engine, based on an event (i.e., an entity being observed at a particular geospatial location and a particular time), by using a geohash public-domain geospatial-quantizing algorithm, along with a simple time-quantizing algorithm. … an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; see also [par 45]; [pars 114-121] “As a single STB may contain zero, few, or many previously observed entities, it may be worthwhile to count, in real time, the number of discrete (unique) entities that share the same STB. The combination of discrete entity counting and configurable real-time assignment to STB keys by granularity makes candidate section for new entities fast and efficient.:”; “detect specific entity behavior, in real time” and “real-time analysis of events” read on “the data sets arrive from the one or more data sources in real-time”. In addition, “determine whether the entities are one and the same” reads on “determine a non-identity relationship”. Note that “the first rule and the second rule are applied to the one or more data sets as the data sets arrive from the one or more data sources in real-time to determine a non-identity relationship” was elected for examination.),
wherein the [rule] and the second rule are based on a first algorithm and a second algorithm, wherein the first algorithm and the second algorithm comprise motion processing algorithms, algorithms related to any physical parameters and algorithms based on mathematical formulas, ratio calculations or determinations of physical ranges, or regions, or sets of regions ([pars 19-45] “The various embodiments described herein pertain to real-time analysis of events. As was described above, analytics engines can associate entities with events via STBs, each of which reflects both a spatial region and a time interval. The embodiments described herein address issues that may occur when entity data are collected and associated with STBs, as well as how the data can be subsequently processed and shared anonymously between parties to ensure the privacy of the data. In one embodiment specific to geospatial motion processing, STBs can be created by STB calculator routines implemented, for example, as a plugin module in an analytics engine, based on an event (i.e., an entity being observed at a particular geospatial location and a particular time), by using a geohash public-domain geospatial-quantizing algorithm, along with a simple time-quantizing algorithm. … an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; “STB” and “a particular geospatial location and a particular time” read on “physical parameters”. In addition, “STB”, “a particular geospatial location and a particular time” and “an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise” read on “mathematical formulas, ratio calculations or determinations of physical ranges, or regions, or sets of regions”.).

	However, Jonas does not teach explicitly
	a first rule;
the first time-varying changeable feature is a change of color within a certain range of colors, …, and the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame;
determining by an entity analytics engine that a first physical entity and a second physical entity may be in a relationship with a third physical entity based on the first rule and a first set of observations; wherein the first rule is applicable to one or more static features of the first physical entity, the second physical entity, and the third physical entity; the first rule 
the first rule … the first rule;
determining by the entity analytics engine that the second physical entity is in a relationship with the third physical entity based on a third rule and a third set of observations, wherein the third rule is applicable to at least one changeable feature of the second physical entity, wherein the third rule provides that the second physical entity is in a relationship with the third physical entity when at least one changeable feature of the second physical entity fits one or more criteria associated with the third physical entity, and wherein the third rule provides that the second physical entity is not in a relationship with the third physical entity when at least one changeable feature of the second physical entity is in conflict with at least one criteria associated with the third physical entity.

Deshpande teaches 
a first rule; determining by an entity analytics engine that a first physical entity and a second physical entity may be in a relationship with a third physical entity based on the first rule and a first set of observations; wherein the first rule is applicable to one or more static features of the first physical entity, the second physical entity, and the third physical entity; the first rule providing that the first physical entity and the second physical entity may be in a relationship with the third physical entity when the third physical entity includes one or more static features that are within a threshold degree of similarity to static features of the first physical entity and the second physical entity; the first rule … the first rule ([figs 1-4]; [pars 23-33] “entity resolution engine”, “The matching algorithm for “Person” may take into account all attributes shown in the records and decide that there are three entities: John {m1} and Jane {m3, m4} and J {m2). Alternatively, it may arbitrarily assign m2 to either John or Jane, but conventionally m2 cannot be assigned to both. The matching algorithm for “Household”- may take into account "LastName” and “Address” and therefore create two entities Smith {m1, m2, m3} and Maiden {m4}. However, the algorithm will not include m4 in the Smith entity as either a “LastName” or “Address” match, despite the fact that for the “Person” entity it has already been established that m3 and m4 refer to the same person.”; “matching algorithm for ‘Household’” reads on “first rule”, and "LastName” and “Address” read on “static features”. In addition, “m1, m2, m3” read on “the first physical entity and the second physical entity … third physical entity”, and “The matching algorithm for “Household” may take into account "LastName” and “Address” and therefore create … Smith {m1, m2, m3}” reads on “determining by an entity analytics engine that a first physical entity and a second physical entity may be in a relationship with a third physical entity based on a first rule and a first set of observations”. Furthermore, “The matching algorithm for “Household” may take into account "LastName” and “Address” …. However, the algorithm will not include m4 in the Smith entity as either a “LastName” or “Address” match” reads on “within a threshold degree of similarity”.).

Jonas and Deshpande are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas with the first rule of Deshpande. Doing so would lead to enabling different algorithms to categorize entities with different combinations based on different properties (Deshpande, pars 23-33).

However, Jonas and Deshpande do not teach explicitly
the first time-varying changeable feature is a change of color within a certain range of colors, …, and the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame;
determining by the entity analytics engine that the second physical entity is in a relationship with the third physical entity based on a third rule and a third set of observations, wherein the third rule is applicable to at least one changeable feature of the second physical entity, wherein the third rule provides that the second physical entity is in a relationship with the third physical entity when at least one changeable feature of the second physical entity fits one or more criteria associated with the third physical entity, and wherein the third rule provides that the second physical entity is not in a relationship with the third physical entity when at least one changeable feature of the second physical entity is in conflict with at least one criteria associated with the third physical entity.

Pogue teaches
the first time-varying changeable feature is a change of color within a certain range of colors ([figs 5-8]; [col 8, ln 51– col 10, ln 34] “The second device may then output some visual indicator that it is no longer involved in processing of the command (such as turning off a light on its device or some other activity) while the first device may output some visual indicator that it continues to be involved in processing of the command (such as continuing display of a light on its device, changing a light color, or some other activity).”; “display of a light on its device, changing a light color” reads on “a change of color within a certain range of colors” since it is appreciated by one of ordinary skill in the art that a light display on a device is based on a certain limited number of colors.).

Jonas, Deshpande and Pogue are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to Pogue, sec 1).

However, Jonas, Deshpande and Pogue do not teach explicitly
the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame;
determining by the entity analytics engine that the second physical entity is in a relationship with the third physical entity based on a third rule and a third set of observations, wherein the third rule is applicable to at least one changeable feature of the second physical entity, wherein the third rule provides that the second physical entity is in a relationship with the third physical entity when at least one changeable feature of the second physical entity fits one or more criteria associated with the third physical entity, and wherein the third rule provides that the second physical entity is not in a relationship with the third physical entity when at least one changeable feature of the second physical entity is in conflict with at least one criteria associated with the third physical entity.

Thota teaches
the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame ([figs 1-2]; [pars 31-37] “the vendor input data can identify a street or road as being accessible by automobile and having a speed limit of sixty-five miles per hour. The rule data store 106 can include a rule that classifies roads that are automobile accessible with speed limits greater than forty-five miles per hour as “highways”; while automobile accessible roads having speed limits less than forty-five miles per hour are classified as "local roads.” In this manner, one or more rules can be utilized to generate data classifications. These data classifications can be used by an application accessing the output data store 108. For example, a user may wish to generate a route to the art museum, but is afraid of highway driving. The application can utilize the road classification data generated by the rules to prepare an appropriate route without using roads classified as highways.”).

Jonas, Deshpande, Pogue and Thota are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas, Deshpande and Pogue with the change of velocity of Thota. Doing so would lead to processing input data provided by multiple sources in a variety of formats to generate output data in a standardized, common format (Thota, pars 5-7).

In the alternative, Jonas can also be interpreted to teach this limitation.
Jonas further teaches 
the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame ([par 21] “When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; [pars 43-45] “some analytics is performed by associating entities with their features and feature elements through the use of STBs. An STB can be thought of in a general sense, as having a number of dimensions, which each represent a specific feature. The dimensions can be spatial (e.g. a range of longitude values coupled with a range of latitude values; a value in square, cubic, or higher-space dimensional standard units of measure such as meters; … ), non-spatial (e.g., a radio frequency range; an audio frequency range; a decibel range; a temperature range; a pressure range; a range of percentage values; a volumetric range; a portion of the spectrum of infrared or ultraviolet light; a range of microwave frequencies coupled with a range of distances within which varying types of WiFi or WiMax devices, of varying receiver sensitivity and output power, can connect to the Internet via a service provided by a coffee shop; the set of visible color, audible sound, and distance ranges within which any two South African Cliff Swallows can communicate with each other, etc.), or temporal (e.g., a time interval; a sampling rate; a flow rate; a clock rate; a calendaring function, etc.). An STB can represent … any n-dimensional spacetime region (e.g., the combination of a space region, time interval and a radio frequency range).”; Furthermore, “an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations” reads on “a change in velocity” since “a change in velocity” may be calculated based on spatial and temporal information (e.g., STB)).

However, Jonas, Deshpande, Pogue and Thota do not teach
determining by the entity analytics engine that the second physical entity is in a relationship with the third physical entity based on a third rule and a third set of observations, wherein the third rule is applicable to at least one changeable feature of the second physical entity, wherein the third rule provides that the second physical entity is in a relationship with the 

Krauss teaches
determining by the entity analytics engine that the second physical entity is in a relationship with the third physical entity based on a third rule and a third set of observations, wherein the third rule is applicable to at least one changeable feature of the second physical entity, wherein the third rule provides that the second physical entity is in a relationship with the third physical entity when at least one changeable feature of the second physical entity fits one or more criteria associated with the third physical entity, and wherein the third rule provides that the second physical entity is not in a relationship with the third physical entity when at least one changeable feature of the second physical entity is in conflict with at least one criteria associated with the third physical entity ([figs 5-9]; [pars 42-44] “As was described above, a path exists when motion data associated with a set of entities matches, or more particularly when a series of positional data observations associated with a set of entities is observed to encompass correlating sets of spatial regions. An outlier, on the other hand, is an entity that traverses a path that is different from most other similar entities (e.g., entities that are all of a given type and/or observed from a given data source, and so on).”; [pars 89-94] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence. That is, the shaded STBs in FIG. 5 become part of the path.”; “a path exists when motion data associated with a set of entities matches” reads on “third rule”. In addition, “motion data” and space and time of STBs read on “at least one changeable feature”. Furthermore, “outlier” reads on “not in a relationship” and “in conflict”.).

Jonas, Deshpande, Pogue, Thota and Krauss are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas, Deshpande, Pogue and Thota with the third rule of Krauss. Doing so would lead to enabling to detect a path which multiple entities traverse based on observations and figure out outliers as well (Krauss, pars 42-44 and pars 89-94).

Regarding claim 15, 
Jonas, Deshpande, Pogue, Thota and Krauss teach claim 14.

Deshpande further teaches
the first rule does not include changeable features of entities ([figs 1-4]; [pars 23-33] “The matching algorithm for “Person” may take into account all attributes shown in the records and decide that there are three entities: John {m1} and Jane {m3, m4} and J {m2). Alternatively, it may arbitrarily assign m2 to either John or Jane, but conventionally m2 cannot be assigned to both. The matching algorithm for “Household”- may take into account "LastName” and “Address” and therefore create two entities Smith {m1, m2, m3} and Maiden {m4}. However, the algorithm will not include m4 in the Smith entity as either a “LastName” or “Address” match, despite the fact that for the “Person” entity it has already been established that m3 and m4 refer to the same person.”; “matching algorithm for ‘Household’” reads on “first rule”. In addition, "The matching algorithm for “Household” may take into account "LastName” and “Address”” read on “the first rule does not include changeable features of entities”.).

Jonas, Deshpande, Pogue, Thota and Krauss are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas, Deshpande, Pogue, Thota and Krauss with the first rule of Deshpande. Doing so would lead to enabling different algorithms to categorize entities with different combinations based on different properties (Deshpande, pars 23-33).

Regarding claim 16, 
Jonas, Deshpande, Pogue, Thota and Krauss teach claim 14.

Deshpande further teaches
the first rule only factors static features of the first physical entity, static features of the second physical entity, and static features of the third physical entity ([figs 1-4]; [pars 23-33] “The matching algorithm for “Person” may take into account all attributes shown in the records and decide that there are three entities: John {m1} and Jane {m3, m4} and J {m2). Alternatively, it may arbitrarily assign m2 to either John or Jane, but conventionally m2 cannot be assigned to both. The matching algorithm for “Household”- may take into account "LastName” and “Address” and therefore create two entities Smith {m1, m2, m3} and Maiden {m4}. However, the algorithm will not include m4 in the Smith entity as either a “LastName” or “Address” match, despite the fact that for the “Person” entity it has already been established that m3 and m4 refer to the same person.”; “matching algorithm for ‘Household’” reads on “first rule”. In addition, "LastName” and “Address” read on “static features”.).

Jonas, Deshpande, Pogue, Thota and Krauss are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas, Deshpande, Pogue, Thota and Krauss with the first rule of Deshpande. Doing so would lead to enabling different algorithms to categorize entities with different combinations based on different properties (Deshpande, pars 23-33).

Regarding claim 17, 
Jonas, Deshpande, Pogue, Thota and Krauss teach claim 14.

Jonas further teaches
the second rule does not include static features of the first physical entity ([figs 4-6]; [pars 21-22] “The STB key can be specific to a spatial region and a time interval containing the event. When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. … A single STB may at any given time contain zero, few, or many observed entities. The various embodiments of the invention allow rapid identification of any entities that are newly associated with an STB, and further processing of these identified entities.”.; “space and time” read on “the second rule does not include static features”.).

Regarding claim 18, 
Jonas, Deshpande, Pogue, Thota and Krauss teach claim 14.

Jonas further teaches
the relationship is an identity relationship ([figs 4-6]; [pars 21-22] “Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; [par 114] “the analytics engine can resolve inbound entities with existing entities through a process that starts with candidate selection by identifying space time co-occurrence (i.e., whether two entities are associated with the same STB) between candidate entities using their anonymized STB keys. As described above, when an entity, such as a ship, is associated with an STB feature, other entities can be compared with it and be exactly matched (or not) to that entity's geospatial location at a certain time, at the granularity defined by the STB. If an observed entity is found to be sufficiently similar to a candidate entity—i.e. a candidate vessel shares sufficient features with the observed ship—then the analytics engine can resolve the observed entity and the candidate entity by considering them to be one and the same entity.”).

Regarding claim 19, 
Jonas, Deshpande, Pogue, Thota and Krauss teach claim 14.

Jonas further teaches 
the second set of observations occur after the first set of observations ([par 5] “According to one aspect of the present invention, methods and apparatus are provided, including computer program products, implementing and using techniques for processing data representing observations of entities.”; [par 33] “The RDBMS (104) can contain, for example, data about data sources, observations, entities, features, and elements. A data source is usually a database table, query or extract from a system of record. An observation occurs when a record is added, changed, or deleted in a data Source. An entity is usually a particular type of record in a database table like a customer master record or a transaction record.”; Jonas teaches an observation (e.g, space and time) occurs whenever an entity is added.), and 

the third set of observations occur after the second set of observations ([par 5] “According to one aspect of the present invention, methods and apparatus are provided, including computer program products, implementing and using techniques for processing data representing observations of entities.”; [par 33] “The RDBMS (104) can contain, for example, data about data sources, observations, entities, features, and elements. A data source is usually a database table, query or extract from a system of record. An observation occurs when a record is added, changed, or deleted in a data Source. An entity is usually a particular type of record in a database table like a customer master record or a transaction record.”; Jonas teaches an observation (e.g, space and time) occurs whenever an entity is added.).

Regarding claim 20, 
Jonas teaches
A computer program product for determining relationships between physical entities, wherein at least one physical entity includes at least one static feature and at least one changeable feature, said computer program product comprising: 
a computer readable storage medium having stored thereon ([fig 2]): 

[par 21] “When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; [par 122-151] “In some embodiments, motion processing functionality can be used to detect and report "hangouts,” that is, conditions where an entity is observed in a certain set of STBs on at least a certain number of occasions over a certain time interval.”), 
wherein the set of rules include first time-varying, second time-varying, third time-varying, and fourth time-varying, changeable features, wherein … the second time-varying changeable feature is a change in quantities of substances within a certain range, the third time-varying changeable feature is a change in a distance, and the fourth time-varying changeable feature is a [value] of the first physical entity, the second physical entity and the third physical entity within a given time frame ([pars 43-45] “some analytics is performed by associating entities with their features and feature elements through the use of STBs. An STB can be thought of in a general sense, as having a number of dimensions, which each represent a specific feature. The dimensions can be spatial (e.g. a range of longitude values coupled with a range of latitude values; a value in square, cubic, or higher-space dimensional standard units of measure such as meters; … ), non-spatial (e.g., a radio frequency range; an audio frequency range; a decibel range; a temperature range; a pressure range; a range of percentage values; a volumetric range; a portion of the spectrum of infrared or ultraviolet light; a range of microwave frequencies coupled with a range of distances within which varying types of WiFi or WiMax devices, of varying receiver sensitivity and output power, can connect to the Internet via a service provided by a coffee shop; the set of visible color, audible sound, and distance ranges within which any two South African Cliff Swallows can communicate with each other, etc.), or temporal (e.g., a time interval; a sampling rate; a flow rate; a clock rate; a calendaring function, etc.). An STB can represent … any n-dimensional spacetime region (e.g., the combination of a space region, time interval and a radio frequency range).”; Jonas teaches “the set of rules include first time-varying, second time-varying, third time-varying, and fourth time-varying, changeable features” because the analytics engine may run a set of rules based on STBs which have different combinations of spatial, non-spatial and temporal features. In addition, “a temperature range; a pressure range” read on “the second time-varying changeable feature is a change in quantities of substances within a certain range” since it is appreciated by one of ordinary skill in the art that “a temperature range; a pressure range” implicitly imply a change of temperature/pressure. Furthermore, “compare the two STB keys to determine whether the entities are in the same generalized region of space and time” reads on “the third time-varying changeable feature is a change in a distance”.);

third program instructions executable by the device to cause the device to determine that the first physical entity is not in a relationship with the third physical entity based on the second rule a second set of observations, the second rule factoring at least one changeable feature of the first physical entity ([figs 4-6]; [pars 21-22] “The STB key can be specific to a spatial region and a time interval containing the event. When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same. … A single STB may at any given time contain zero, few, or many observed entities. The various embodiments of the invention allow rapid identification of any entities that are newly associated with an STB, and further processing of these identified entities.”; “determine whether the entities are in the same generalized region of space and time” with “many observed entities” reads on “a second rule”. In addition, space and time of STBs read on “changeable feature”. Furthermore, “otherwise” reads on “not in a relationship”.), 
wherein the [rule] and the second rule are applied to the one or more data sets as the data sets arrive from the one or more data sources in real-time to determine a non-identity relationship, or the first rule and the second rule are brought to bear on a time-stamped data set collected in advance of ingestion of the data from the one or more data sources ([pars 2-4] “The motion of entities with respect to STBs can be used to detect specific entity behavior, in real time, which can be published to downstream analytic applications..”; [pars 19-42] “The various embodiments described herein pertain to real-time analysis of events. As was described above, analytics engines can associate entities with events via STBs, each of which reflects both a spatial region and a time interval. The embodiments described herein address issues that may occur when entity data are collected and associated with STBs, as well as how the data can be subsequently processed and shared anonymously between parties to ensure the privacy of the data. In one embodiment specific to geospatial motion processing, STBs can be created by STB calculator routines implemented, for example, as a plugin module in an analytics engine, based on an event (i.e., an entity being observed at a particular geospatial location and a particular time), by using a geohash public-domain geospatial-quantizing algorithm, along with a simple time-quantizing algorithm. … an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; see also [par 45]; [pars 114-121] “As a single STB may contain zero, few, or many previously observed entities, it may be worthwhile to count, in real time, the number of discrete (unique) entities that share the same STB. The combination of discrete entity counting and configurable real-time assignment to STB keys by granularity makes candidate section for new entities fast and efficient.:”; “detect specific entity behavior, in real time” and “real-time analysis of events” read on “the data sets arrive from the one or more data sources in real-time”. In addition, “determine whether the entities are one and the same” reads on “determine a non-identity relationship”. Note that “the first rule and the second rule are applied based on the first algorithm and the second algorithm to the one or more data sets as the data sets arrive from the one or more data sources in real-time to determine a non-identity relationship” was elected for examination.),
wherein the [rule] and the second rule are based on a first algorithm and a second algorithm, wherein the first algorithm and the second algorithm comprise motion processing algorithms, algorithms related to any physical parameters and algorithms based on mathematical formulas, ratio calculations or determinations of physical ranges, or regions, or sets of regions ([pars 19-45] “The various embodiments described herein pertain to real-time analysis of events. As was described above, analytics engines can associate entities with events via STBs, each of which reflects both a spatial region and a time interval. The embodiments described herein address issues that may occur when entity data are collected and associated with STBs, as well as how the data can be subsequently processed and shared anonymously between parties to ensure the privacy of the data. In one embodiment specific to geospatial motion processing, STBs can be created by STB calculator routines implemented, for example, as a plugin module in an analytics engine, based on an event (i.e., an entity being observed at a particular geospatial location and a particular time), by using a geohash public-domain geospatial-quantizing algorithm, along with a simple time-quantizing algorithm. … an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; “STB” and “a particular geospatial location and a particular time” read on “physical parameters”. In addition, “STB”, “a particular geospatial location and a particular time” and “an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise” read on “mathematical formulas, ratio calculations or determinations of physical ranges, or regions, or sets of regions”.).

	However, Jonas does not teach explicitly
	a first rule;
the first time-varying changeable feature is a change of color within a certain range of colors, …, and the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame;
second program instructions executable by a device to cause the device determine that a first physical entity and a second physical entity may be in a relationship with a third physical 
the first rule … the first rule;
fourth program instructions executable by the device to cause the device to determine that the second physical entity is in a relationship with the third physical entity based on a third rule and a third set of observations, the third rule factoring at least one changeable feature of the second physical entity.

Deshpande teaches
a first rule; second program instructions executable by a device to cause the device determine that a first physical entity and a second physical entity may be in a relationship with a third physical entity based on the first rule and a first set of observations, the first rule only factoring static features of the first physical entity, the second physical entity, and the third physical entity; the first rule … the first rule ([figs 1-4]; [pars 23-33] “The matching algorithm for “Person” may take into account all attributes shown in the records and decide that there are three entities: John {m1} and Jane {m3, m4} and J {m2). Alternatively, it may arbitrarily assign m2 to either John or Jane, but conventionally m2 cannot be assigned to both. The matching algorithm for “Household”- may take into account "LastName” and “Address” and therefore create two entities Smith {m1, m2, m3} and Maiden {m4}. However, the algorithm will not include m4 in the Smith entity as either a “LastName” or “Address” match, despite the fact that for the “Person” entity it has already been established that m3 and m4 refer to the same person.”; “matching algorithm for ‘Household’” reads on “first rule”, and "LastName” and “Address” read on “static features”. In addition, “m1, m2, m3” read on “the first physical entity and the second physical entity … third physical entity”, and “The matching algorithm for “Household” may take into account "LastName” and “Address” and therefore create … Smith {m1, m2, m3}” reads on “determine that a first physical entity and a second physical entity may be in a relationship with a third physical entity based on a first rule and a first set of observations”.).

Jonas and Deshpande are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas with the first rule of Deshpande. Doing so would lead to enabling different algorithms to categorize entities with different combinations based on different properties (Deshpande, pars 23-33).

	However, Jonas and Deshpande do not teach explicitly
the first time-varying changeable feature is a change of color within a certain range of colors, …, and the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame;
fourth program instructions executable by the device to cause the device to determine that the second physical entity is in a relationship with the third physical entity based on a third rule and a third set of observations, the third rule factoring at least one changeable feature of the second physical entity.

Pogue teaches
the first time-varying changeable feature is a change of color within a certain range of colors ([figs 5-8]; [col 8, ln 51– col 10, ln 34] “The second device may then output some visual indicator that it is no longer involved in processing of the command (such as turning off a light on its device or some other activity) while the first device may output some visual indicator that it continues to be involved in processing of the command (such as continuing display of a light on its device, changing a light color, or some other activity).”; “display of a light on its device, changing a light color” reads on “a change of color within a certain range of colors” since it is appreciated by one of ordinary skill in the art that a light display on a device is based on a certain limited number of colors.).

Jonas, Deshpande and Pogue are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas and Deshpande with the change of color of Pogue. Doing so would lead to indicating different statuses of active and/or inactive devices toward entity resolution (Pogue, sec 1).

However, Jonas, Deshpande and Pogue do not teach explicitly
the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame;
fourth program instructions executable by the device to cause the device to determine that the second physical entity is in a relationship with the third physical entity based on a third rule and a third set of observations, the third rule factoring at least one changeable feature of the second physical entity.

Thota teaches
the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame ([figs 1-2]; [pars 31-37] “the vendor input data can identify a street or road as being accessible by automobile and having a speed limit of sixty-five miles per hour. The rule data store 106 can include a rule that classifies roads that are automobile accessible with speed limits greater than forty-five miles per hour as “highways”; while automobile accessible roads having speed limits less than forty-five miles per hour are classified as "local roads.” In this manner, one or more rules can be utilized to generate data classifications. These data classifications can be used by an application accessing the output data store 108. For example, a user may wish to generate a route to the art museum, but is afraid of highway driving. The application can utilize the road classification data generated by the rules to prepare an appropriate route without using roads classified as highways.”).

Jonas, Deshpande, Pogue and Thota are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas, Deshpande and Pogue with the change of velocity of Thota. Doing so would lead to processing input data provided by multiple sources in a variety of formats to generate output data in a standardized, common format (Thota, pars 5-7).

In the alternative, Jonas can also be interpreted to teach this limitation.
Jonas further teaches 
the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame ([par 21] “When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; [pars 43-45] “some analytics is performed by associating entities with their features and feature elements through the use of STBs. An STB can be thought of in a general sense, as having a number of dimensions, which each represent a specific feature. The dimensions can be spatial (e.g. a range of longitude values coupled with a range of latitude values; a value in square, cubic, or higher-space dimensional standard units of measure such as meters; … ), non-spatial (e.g., a radio frequency range; an audio frequency range; a decibel range; a temperature range; a pressure range; a range of percentage values; a volumetric range; a portion of the spectrum of infrared or ultraviolet light; a range of microwave frequencies coupled with a range of distances within which varying types of WiFi or WiMax devices, of varying receiver sensitivity and output power, can connect to the Internet via a service provided by a coffee shop; the set of visible color, audible sound, and distance ranges within which any two South African Cliff Swallows can communicate with each other, etc.), or temporal (e.g., a time interval; a sampling rate; a flow rate; a clock rate; a calendaring function, etc.). An STB can represent … any n-dimensional spacetime region (e.g., the combination of a space region, time interval and a radio frequency range).”; Furthermore, “an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations” reads on “a change in velocity” since “a change in velocity” may be calculated based on spatial and temporal information (e.g., STB)).

However, Jonas, Deshpande, Pogue and Thota do not teach
fourth program instructions executable by the device to cause the device to determine that the second physical entity is in a relationship with the third physical entity based on a third 

Krauss teaches 
fourth program instructions executable by the device to cause the device to determine that the second physical entity is in a relationship with the third physical entity based on a third rule and a third set of observations, the third rule factoring at least one changeable feature of the second physical entity ([figs 5-9]; [pars 42-44] “As was described above, a path exists when motion data associated with a set of entities matches, or more particularly when a series of positional data observations associated with a set of entities is observed to encompass correlating sets of spatial regions. An outlier, on the other hand, is an entity that traverses a path that is different from most other similar entities (e.g., entities that are all of a given type and/or observed from a given data source, and so on).”; [pars 89-94] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence. That is, the shaded STBs in FIG. 5 become part of the path.”; “a path exists when motion data associated with a set of entities matches” reads on “third rule”. In addition, “motion data” and space and time of STBs read on “at least one changeable feature”).

Jonas, Deshpande, Pogue, Thota and Krauss are all in the same field of endeavor of processing input signal with the entity resolution and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Jonas, Deshpande, Pogue and Thota with the third rule of Krauss. Doing so would lead to enabling to detect a path which multiple entities traverse based on observations and figure out outliers as well (Krauss, pars 42-44 and pars 89-94).


Response to Arguments
Applicant's arguments filed on 09/17/2020 have been fully considered but they are not persuasive.
Applicant asserts 
“Applicant has amended the claims 1, 14 and 20 to recite in part "the first rule and the second rule are applied to the one or more data sets". Applicant has amended the claim 1 by replacing "a set of rules" with "the set of rules" in line 7 of the claim. 
However, with respect to the claims 14 and 20, Applicant disagrees that there is insufficient antecedent basis for "a set of rules" in line 4 of claim 14 and in line 6 of claim 20, respectively as "a set of rules" is introduced for the first time in said lines in both claims. Reconsideration of the rejections are respectfully requested.” (Remarks, pg 11)

Examiner’s response:
The examiner respectfully disagrees.

In view of Applicant’s amendments and/or remarks, the rejections under 35 U.S.C. §112(b) to claim 1 made in the previous Office Action have been withdrawn.
However, the claim language “a set of rules” in line 4 of Claim 14 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor regards as the invention at least because it is not clear if the claim language (that is, the second “a set of rules” in line 4) points to the first “a set of rules” in line 4 or not. 
In addition, the claim language “a set of rules” in line 6 of Claim 20 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor regards as the invention at least because it is not clear if the claim language 
In more detail, please see “Claim Rejections - 35 USC § 112” in the previous Office Action.

For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.

Applicant asserts 
“The amended independent claims 1, 14 and 20 recite: 
"based on the second rule in the set of rules, applying, a first algorithm and a second algorithm to the one or more data sets, wherein the first rule and the second rule areapplied based on the first algorithm and the second algorithm to the one or more data sets as the data sets arrive from the one or more data sources in real-time to determine a non-identity relationship, or the first rule and the second rule are brought to bear on a time-stamped data set collected in advance of ingestion of the data from the one or more data sources, wherein the first algorithm and the second algorithm comprise motion processing algorithms, algorithms related to any physical parameters and algorithms based on mathematical formulas, ratio calculations or determinations of physical ranges, or regions, or sets of regions". 
The amended claims emphasize that the first and the second rules based on the first algorithm and the second algorithm are applied at the same time the data sets arrive in real-time. Such algorithms comprise various formulas, parameters and techniques, which cannot be processed in human minds. For example, such algorithms may determine physical parameters based on physical ranges. Applicant's Specification in paragraph [0024] describes physical range as "ranges of size/weight ratios defined by 
According to the Memorandum Regarding Recent Subject Matter Eligibility Decisions, issued November 2, 2016, an indication that a claim is directed to an improvement in computer- related technology may include: 
(1) a teaching in the specification about how the claimed invention improves a computer or other technology (e.g., the McRO court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea). 
(2) a particular solution to a problem or a particular way to achieve a desired outcome defined by the claimed invention, as opposed to merely claiming the idea of a solution or outcome (e.g., McRO's claims defined a specific way, namely use of particular rules to set morph weights and transitions through phonemes, to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, and thus were not directed to an abstract idea). 
The amended independent claims are directed to patent-eligible subject matter under the new 2019 Guidance and the above-referenced memorandum, as the amended claims provide " a set of 'rules' that improve computer-related technology by allowing computer performance of a function not previously performable by a computer, which is to improve computer functionality by providing a means for discovering identity matches and non-obvious relationships across multiple data sets, which is performed based on application of complex algorithms as the data sets arrive from the one or more data sources in real-time. 
(Remarks, pg 12)

Examiner’s response:
The examiner respectfully disagrees. 

The examiner understands that the applicant asserts that the set of rules improve computer-related technology. However, it appears that all of the algorithms including "motion processing algorithms" may be processed in human mind because they are recited just in a very high level description passively without detail description of each algorithm (e.g., how the algorithms are trained and/or executed) in order to be considered as an improvement. In other words, each algorithm may use physical parameters or mathematical features, however, how they are used for each algorithm is missing. Just applying algorithms does not improve the computer-related technology. Thus, the set of rules may not improve computer-related technology to overcome 35 U.S.C. §101.

For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.

	
Applicant asserts 
“Additionally, the Examiner alleges that Thota teaches "the fourth changeable feature is a change in velocity" in figures 1-2 and paragraphs 31-37 as follows: 
"the vendor input data can identify a street or road as being accessible by automobile and having a speed limit of sixty-five miles per hour. The rule data store 106 can include a rule that classifies roads that are automobile accessible with speed limits 
The Applicant's amended claims recite: "the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time frame". 
Thota does not describe a changeable feature of a first, a second and a third physical entity. Above description of Thota is related to determining a speed limit of a road and classifying the road into highways or local roads depending on the speed limit.” (Remarks, pg 15)

Examiner’s response:
The examiner respectfully disagrees. 

The speed limits for automobiles strongly indicate that automobiles may have different speeds. The speed change is definitely the fourth time-varying changeable feature as recited in the claim. Thus, Jonas and Thota, in combination, still teach the recited limitations below since Thota teaches the change of speed of automobiles, as follows:
	
the fourth time-varying changeable feature is a change in velocity of the first physical entity, the second physical entity and the third physical entity within a given time [figs 1-2]; [pars 31-37] “the vendor input data can identify a street or road as being accessible by automobile and having a speed limit of sixty-five miles per hour. The rule data store 106 can include a rule that classifies roads that are automobile accessible with speed limits greater than forty-five miles per hour as “highways”; while automobile accessible roads having speed limits less than forty-five miles per hour are classified as "local roads.” In this manner, one or more rules can be utilized to generate data classifications. These data classifications can be used by an application accessing the output data store 108. For example, a user may wish to generate a route to the art museum, but is afraid of highway driving. The application can utilize the road classification data generated by the rules to prepare an appropriate route without using roads classified as highways.”; Note that Jonas teaches “the fourth time-varying changeable feature is a [value] of the first physical entity, the second physical entity and the third physical entity within a given time frame”.).

For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.

Applicant asserts 
“Additionally, on page 35 of the Office action, the Examiner alleges that Jonas in paragraphs 2-4 and 19-42 states "the motion of entities with respect to STBs can be used to detect specific entity behavior, in real time, which can be published to downstream analytic applications", "the various embodiments described herein pertain to real-time analysis of events. As was described above, analytics engines can associate entities with events via STBs, each of which reflects both a spatial region and a time interval. The embodiments described herein address issues that may occur when entity 
Applicant's amended claims recite: 
"based on the second rule in the set of rules, applying, a first algorithm and a second algorithm to the one or more data sets, wherein the first rule and the second rule are applied based on the first algorithm and the second algorithm to the one or more data sets as the data sets arrive from the one or more data sources in real-time to determine a non-identity relationship, or the first rule and the second rule are brought to bear on a time-stamped data set collected in advance of ingestion of the data from the one or more data sources, wherein the first algorithm and the second algorithm comprise motion processing algorithms, algorithms related to any physical parameters and algorithms based on mathematical formulas, ratio calculations or determinations of physical ranges, or regions, or sets of regions". 
Applicant respectfully submits that the claimed invention involves more complicated steps or multiple algorithms when applying the first rule and the second rule to determine a non- identity relationship of one or more physical objects. Jonas's real-time analytics, however, only pertains to a spatial region and time interval. Applicant was not able to discern where Jonas teaches applying one or more rules based on one or more algorithms related to physical parameter, mathematical formulas, or physical ranges, etc. 
Deshpande, Cecchin, Thota or Krauss do not cure the above deficiencies. Reconsideration and withdrawal of these rejections are, therefore, respectfully requested.” (Remarks, pg 15)

Examiner’s response:
The examiner respectfully disagrees. 

Jonas and Deshpande, in combination, still teach the recited limitations below since rules are applied based on the geospatial-quantizing algorithm and the time-quantizing algorithm which are related to spatial and temporal properties of entities, as follows:

based on the second rule in the set of rules, applying, a first algorithm and a second algorithm to the one or more data sets ([par 20] “In one embodiment specific to geospatial motion processing, STBs can be created by STB calculator routines implemented, for example, as a plugin module in an analytics engine, based on an event (i.e., an entity being observed at a particular geospatial location and a particular time), by using a geohash public-domain geospatial-quantizing algorithm, along with a simple time-quantizing algorithm.”; [figs 4-6]; [pars 21-22] “The STB key can be specific to a spatial region and a time interval containing the event. When two entities, such as ships, both have STB keys as features, an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same. … A single STB may at any given time contain zero, few, or many observed entities. The various embodiments of the invention allow rapid identification of any entities that are newly associated with an STB, and further processing of these identified entities.”; “determine whether the entities are in the same generalized region of space and time” with “many observed entities” reads on “second rule”), 
wherein the first rule and the second rule are applied based on the first algorithm and the second algorithm to the one or more data sets as the data sets arrive from the one or more data sources in real-time to determine a non-identity relationship, or the first rule and the second rule are brought to bear on a time-stamped data set collected in advance of ingestion of the data from the one or more data sources ([pars 2-4] “The motion of entities with respect to STBs can be used to detect specific entity behavior, in real time, which can be published to downstream analytic applications..”; [pars 19-42] “The various embodiments described herein pertain to real-time analysis of events. As was described above, analytics engines can associate entities with events via STBs, each of which reflects both a spatial region and a time interval. The embodiments described herein address issues that may occur when entity data are collected and associated with STBs, as well as how the data can be subsequently processed and shared anonymously between parties to ensure the privacy of the data. In one embodiment specific to geospatial motion processing, STBs can be created by STB calculator routines implemented, for example, as a plugin module in an analytics engine, based on an event (i.e., an entity being observed at a particular geospatial location and a particular time), by using a geohash public-domain geospatial-quantizing algorithm, along with a simple time-quantizing algorithm. … an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; see also [par 45]; [pars 114-121] “As a single STB may contain zero, few, or many previously observed entities, it may be worthwhile to count, in real time, the number of discrete (unique) entities that share the same STB. The combination of discrete entity counting and configurable real-time assignment to STB keys by granularity makes candidate section for new entities fast and efficient.:”; “detect specific entity behavior, in real time” and “real-time analysis of events” read on “the data sets arrive from the one or more data sources in real-time”. In addition, “determine whether the entities are one and the same” reads on “determine a non-identity relationship”. Note that “the first rule and the second rule are applied based on the first algorithm and the second algorithm to the one or more data sets as the data sets arrive from the one or more data sources in real-time to determine a non-identity relationship” was elected for examination. Note that Deshpande teaches “the first rule”.),
wherein the first algorithm and the second algorithm comprise motion processing algorithms, algorithms related to any physical parameters and algorithms based on mathematical formulas, ratio calculations or determinations of physical ranges, or regions, or sets of regions ([pars 19-45] “The various embodiments described herein pertain to real-time analysis of events. As was described above, analytics engines can associate entities with events via STBs, each of which reflects both a spatial region and a time interval. The embodiments described herein address issues that may occur when entity data are collected and associated with STBs, as well as how the data can be subsequently processed and shared anonymously between parties to ensure the privacy of the data. In one embodiment specific to geospatial motion processing, STBs can be created by STB calculator routines implemented, for example, as a plugin module in an analytics engine, based on an event (i.e., an entity being observed at a particular geospatial location and a particular time), by using a geohash public-domain geospatial-quantizing algorithm, along with a simple time-quantizing algorithm. … an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise. The analytics engine can use this information to determine whether entities are related by their locations. Given sufficient granularity, the analytics engine also can use this information, along with other information about the entities, to determine whether the entities are one and the same.”; “STB” and “a particular geospatial location and a particular time” read on “physical parameters”. In addition, “STB”, “a particular geospatial location and a particular time” and “an analytics engine can compare the two STB keys to determine whether the entities are in the same generalized region of space and time, whether they are in adjacent generalized regions of space and time, or otherwise” read on “mathematical formulas, ratio calculations or determinations of physical ranges, or regions, or sets of regions”.).

For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.

Applicant’s arguments with respect to the limitation “the first time-varying changeable feature is a change of color within a certain range of colors” of claims 1, 14 and 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection of this limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2123                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126